ABERNATHY, Judge
(concurring):
I join in affirmance of this case, and add the following comment. The Government cannot be tasked for the first time on appeal with proving every jot and tittle in regard to the authenticity of the charge sheet without reaching such absurd results as defense counsel challenging the Government to prove, for instance, that the person receiving the sworn charges was actually a Naval officer. I cannot give credence to an assignment of error bottomed upon such a premise.